Citation Nr: 1146314	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1966 to April 1974.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2008 and April 2010, the Board remanded the matter for additional evidentiary development and due process considerations.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a lumbar spine disability.  He contends that in 1968, during his tour of duty in Vietnam, he injured his low back while unloading radio equipment from a jeep.  He recalls being treated at an Army hospital in Bien Hoa where he was provided with pain pills and a booklet containing various exercises to strengthen his back.  The appellant contends that his current low back disability is causally related to his in-service injury, as he had never had back problems prior to his in-service low back injury.  

The record on appeal contains the appellant's service treatment and personnel records, both of which are negative for complaints or findings of a low back disability or a low back injury.  The Board notes that despite substantial efforts, including multiple requests to the National Personnel Records Center (NPRC), the RO has been unable to locate records documenting the appellant's reported low back injury in 1968.  The record does include the appellant's January 1974 military discharge medical examination which shows that the appellant's spine and musculoskeletal system were examined at the time of his service separation and were determined to be normal.  Additionally, on a report of medical history completed by the appellant at the time of his separation medical examination, the appellant denied having recurrent back pain.  

The record on appeal also contains post-service clinical records showing that in November 1977, approximately three and one half years after service separation, the appellant sought VA medical treatment for back problems which he indicated had been present for "a long time."  He indicated that his symptoms included episodic back pain as well as pain in his right leg and hip.  On examination, range of motion was good in all directions and straight leg raising was negative.  The assessment was hypertrophic changes, lumbosacral spine.  

More recent VA clinical records show that the appellant has been diagnosed as having degenerative arthritis and osteopenia of the lumbar spine.  

In connection with his claim of service connection for a lumbar spine disability, the appellant was afforded a VA medical examination in October 2009.  The examiner diagnosed the appellant as having degenerative joint disease of the lumbar spine.  The examiner concluded that the appellant's lumbar spine disability had not been incurred in service, as there was no documentation supporting the appellant's account of an in-service low back injury.  

The Board notes that the examiner appears to have concluded that actual clinical records documenting the in-service low back injury are necessary.  The appellant, however, has provided written statements over the course of this appeal attesting to the in-service low back injury.  The Board finds his statements to be both competent and credible for purposes of establishing the in-service low back injury.  It is unclear from the examination report whether the examiner concluded that the appellant's in-service injury in 1968 did not happen, or if any low back injury sustained in 1968 in service resolved without residual disability.  In light of these factors, the Board finds that the examiner's opinion is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Given the current state of the evidence of record, the Board finds that another VA medical examination is necessary in order to clarify the etiology of the appellant's current low back disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be afforded a VA medical examination, by an examiner who has not previously examined him, for the purpose of identifying the nature and etiology of his current lumbar spine disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any lumbar spine disability identified on examination is causally related to the appellant's active service or any incident therein, including the reported 1968 low back injury.  In providing such opinion, the examiner must presume that the statements of the appellant to the effect that he sustained a low back injury in 1968 while unloading radio equipment from a jeep are credible. 

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


